       Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 1 of 9
                                                                    FILED
                                                            U.S. DISTRICT COURT
                                                                AUGUSTA O'lV.
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA     20 HAY i 1 PM 2=^8
                                AUGUSTA DIVISION


                                         -k
                                                            LERK.
UNITED    STATES OF AMERICA ex                                  SO.DKST.OH^JGA.
                                         k
rel.    DIXIE    COMMUNICATIONS
                                         k
SYSTEMS, INC., and DIXIE
                                         k
COMMUNICATIONS SYSTEMS, INC.,
                                         k
a Georgia Corporation,

                                         k
        Plaintiffs,
                                         k


                                         k
                V ,                                CV 118-210
                                         k


                                         k
TRAVELERS       CASUALTY   AND SURETY
                                         k
COMPANY OF AMERICA, a
                                         k
Connecticut Corporation; ICON
                                         k
CONSTRUCTION, INC., a Texas
                                         k
Corporation; and J&J
                                         k
MAINTENANCE, INC., a Texas
                                         k
Corporation,
                                         k


                                         k
        Defendants.




                                    ORDER




       Before the Court is Defendant J&J Maintenance, Inc.'s ("J&J")

motion for reconsideration or, in the alternative, for judgment on

the pleadings.        (Mot. for Recons., Doc. 42.)        For the following

reasons. Defendant J&J's motion is DENIED.




                                  I. BACKGROUND


        The majority of the relevant facts to this point are set forth

in the Court's September 23, 2019 Order.           (Sept. 23, 2019 Order,

Doc. 38, at 1-3.)           In that Order, the Court granted in part and

denied in part Defendant J&J's motion to dismiss for failure to
    Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 2 of 9



state    a    claim.   (Id.    at 21.)     Following the Court's ruling,

Defendant J&J filed the present motion as to the Court's refusal

to dismiss Plaintiff's quantum meruit claim.            (See generally Mot.

for Recons.)




                       II. MOTION FOR RECONSIDERATION


        The    Court   first   addresses    Defendant   J&J's   motion   for

reconsideration.


A. Legal Standard

        "In considering a motion for reconsideration, a court must

balance the need for finality and judicial economy against the

need to render just decisions."            Collins v. Int'l Longshoremen's

Ass'n Local 1423, No. CV 209-093, 2013 WL 393096, at *1 (S.D. Ga.

Jan. 30, 2013) (citation omitted).            Under Federal Rule of Civil

Procedure 54 (b), district courts have the discretion to reconsider

interlocutory orders at any time before final judgment.             Watkins

V. Capital City Bank, No. CV 310-087, 2012 WL 4372289, at *4 (S.D.

Ga. Sept. 24, 2012); Lambert v. Briggs & Stratton Corp., No. Civ.A.

CV604-016, 2006 WL 156875, at *1 (S.D. Ga. Jan. 19, 2006).

        Although the text of Rule 54 (b) does not specify a standard

by which courts evaluate motions, courts in this Circuit "have

taken the position that a motion for reconsideration should only

be granted if there is (1) an intervening change in controlling

law; (2) newly discovered evidence; or (3) the need to correct
     Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 3 of 9



clear error or prevent manifest injustice."                                    Insured Deposits

Conduit, LLC v. Index Powered Fin. Servs., LLC, No. 07-22735-CIV,

2008 WL 5691349, at *2 (S.D. Fla. Mar. 14, 2008); accord Bryant v.

Jones, 696 F. Supp. 2d 1313, 1320 (N.D. Ga.                                    2010).       Because

reconsideration        is        an     extraordinary              remedy      to    be    employed

sparingly, the movant must set forth facts or law of a strongly

convincing      nature      to        induce      the     Court      to   reverse         its   prior

decision.    Voter Verified, Inc. v. Election Sys. & Software, Inc.,

No. 6: 09-cv-1969-Orl-19KRS, 2011 WL 3862450, at *2 (M.D.'Fla. Aug.

31, 2011); see also Armbuster v. Rosenbloom, No. l:15-cv-114, 2016

WL   1441467,    at    *1    (S.D.          Ga.    Apr.      11,    2016).       "A    motion      for

reconsideration        should         not    be     used     to    present      the    Court      with

arguments already heard and dismissed, or to offer new legal

theories or evidence that could have been presented" before the

original decision.           S.E.C. v. Mannion, No. 1:lO-cv-3374-WSD, 2013

WL 5999657, at *2 (N.D. Ga. Nov. 12, 2013); accord Armbuster, 2016

WL   1441467,     at        *1        ("[I]t       is     improper        on     a    motion       for

reconsideration        to   ask       the    Court      to   rethink      what the        Court    has


already thought through — rightly or wrongly.") (citation and

internal quotation marks omitted).

B. Discussion


      Defendant       J&J    presents             neither     an     intervening          change    in

controlling      law     nor      newly           discovered        evidence;         accordingly.

Plaintiff seeks to correct clear error or manifest injustice.                                      The
    Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 4 of 9



Court discerns two asserted ways it committed clear error: (1)

failing to recognize that unjust enrichment is improper as a matter

of law   absent a   contractual link between a     subcontractor and a

primary contractor and (2) declining to read "the Miller Act" into

the Georgia Court of Appeals holding in Hussey, Gay & Bell v. Ga.

Ports Auth., 420 S.E.2d 50, 53 (Ga. Ct. App. 1992).            (Mot. for

Recons., at 4-7.)

     1. The Courfs Prior Consideration of Arguments

     First, reconsideration is improper because despite Defendant

J&J's interpretation that the September 23, 2019 Order was "an

invitation to submit substantive briefing on the newly raised issue

and to ask the Court to reconsider its decision on the same" (Mot.


for Recons., at 3), the Court considered Defendant J&J's arguments

in denying its motion to dismiss as to the quantum meruit claim,

even in places Defendant J&J failed to raise the arguments.             (See

Sept. 23, 2019 Order, at 15-18, 17 n.l3.)

     2. Clear Error or Manifest Injustice

     Second, Defendant J&J fails to show clear error or manifest

injustice.    "This ordinarily requires a showing of          ^clear     and

obvious error where the interests of justice demand correction.'"

Gold Cross EMS, Inc. v. Children's Hosp. of Ala., 108 F. Supp. 3d

1376, 1380 (S.D. Ga. 2015) (quoting Medley v. Westpoint Stevens,

Inc., 162 F.R.D. 697, 698 (M.D. Ala. 1995)).           "An error is not

''clear and obvious' if the legal issues are ^at least arguable.'"
       Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 5 of 9



Id■    (quoting United States v. Battle,                        272 F.    Supp. 2d 1354,                1358

(N.D.     Ga.   2003) ) .


        Defendant J&J offers one Connecticut Superior Court opinion

to establish the Court's clear error.                             (Mot.   for Recons.,             at    6-7

(citing Kerite Co.               v.    City of Norwalk,          344 A.2d 364           (Conn.      Super.

Ct.     1975) ) . )      Defendant            J&J's     position    is    that         to    the    extent

Georgia's Little Miller Act precludes an unjust enrichment claim,

the    federal        Miller Act            must   as   well.     (Id.    at    6. )        The    present

motion      correctly        summarizes            Kerite's      holding       but      misses      a    key

distinction.           According to Kerite, including the portion of Kerite

Defendant J&J quotes for the Court, the Miller Act and Connecticut

Little        Miller     Act          bar     a    quantum      meruit     claim            against      the

government.            "If       an    appropriate         bond    is     furnished           under      the

provisions of the Miller Act, subcontractors and materialmen have

no claim based on quantum meruit against a governmental body in

the absence of privity."                      (Mot. for Recons. , at 6 (quoting Kerite,

344 A.2d at 366             (citing United States v. Munsey Tr. Co., 332 U.S.

234,    241     (1947) ) ) . )

        But the infirmity in respondent's case goes deeper.                                        If
        the United States were obligated to pay laborers and
        materialmen unpaid by a      contract,  the  surety who
        discharged that obligation could claim subrogation. But
        nothing is more clear than that laborers and materialmen
        do not have enforceable rights against the United States
        for their compensation.   They cannot acquire a lien on
        public buildings, and as a substitute for that more
        customary protection, the various statutes were passed
        which require that a surety guarantee their payment. Of
       Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 6 of 9



       these, the last and the one now in force is the Miller
       Act under which the bonds here were drawn.


Munsey Tr., 332 U.S. at 241 (internal citations omitted).

       Moreover, even accepting Defendant J&J's interpretation of

Kerite,    competing    nonbinding   authority    hardly   renders   a   legal

issue unarguable.       See United States v. Algernon Blair, Inc., 479

F.2d 638, 640-41 (4th Cir. 1973) (citing S. Painting Co. of Tenn.

V.   United States ex rel. Silver, 222          F.2d 431, 433 (10th Cir.

1955)) ("The Tenth Circuit has also stated that the right to seek

recovery under quantum meruit [against the prime contractor] in a

Miller Act case is clear."); United States ex rel. Marls Equip.

Co. V. Morganti, Inc., 163 F. Supp. 2d 174, 186 (E.D.N.Y. 2001)

(citing United States ex rel. Leno v. Summit Constr. Co., 892 F.2d

788, 791 (9th Cir. 1989)) ("More recently, the Ninth Circuit has

explicitly      recognized    that . . . quantum      meruit    claims     are

permitted under the Miller Act."); Datastaff Tech. Grp., Inc. v.

Centex Constr. Co., 528 F. Supp. 2d 587, 599 (E.D. Va. 2007)

("[T]he undisputed material facts reflect that [the second-tier

subcontractor] is not entitled to recover under the Miller Act, as

it filed suit well after the one-year statute of limitations had

run. . . .      Yet, material facts are still in dispute regarding

[the    second-tier    subcontractor]'s    quantum meruit claim against

[the primary contractor]."); State v. Ross Bros. & Co., 342 P.3d

1026, 1031 (Or. Ct. App. 2015) ("[A]t least in the circumstances
      Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 7 of 9



presented here, merely because [the subcontractor] recovered in

quantum meruit for labor and materials that it provided to the

project does not preclude [the subcontractor's] recovery against

[the surety] on the bond claims" under the "Little Miller Act.").

Based on the foregoing, the Court is reluctant to preclude an

equitable remedy absent clear statutory or common law direction to

the contrary.     Defendant J&J's motion fails to demonstrate clear

error or manifest injustice.




              III. MOTION FOR JUDGMENT ON THE PLEADINGS


      Having found no justification to grant Defendant J&J's motion

for   reconsideration,     the   Court    advances   to    Defendant   J&J's

alternate motion for judgment on the pleadings.

A. Legal Standard

      "After the pleadings are closed — but early enough not to

delay trial — a party may move for judgment on the pleadings."

Fed. R. Civ. P. 12(c).     "Judgment on the pleadings is proper when

no issues of material fact exist, and the moving party is entitled

to judgment as a matter of law based on the substance of the

pleadings and any judicially noticed facts."          Cunningham v. Dist.

Attorney's Office for Escambia Cty., 592 F.3d 1237, 1255 (11th

Cir. 2010).     "The legal standards applicable to Federal Rule of

Civil Procedure 12(c) motions for judgment on the pleadings and

Rule 12(b)(6) motions to dismiss are the same."           Marshall v. Safeco



                                      7
    Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 8 of 9



Ins. Co. of Ind., No. CV 112-113, 2013 WL 12155468, at *1 (S.D.

Ga. Apr. 16, 2013) (citing Roma Outdoor Creations, Inc. v. City of

Gumming, 558 F. Supp. 2d 1283, 1284 (N.D. Ga. 2008)).                 Therefore,

when considering a motion for judgment on the pleadings, the Court

must "accept as true all material facts alleged in the non-moving

party's pleading, and . . . view those facts in the light most

favorable to the non-moving party."            Perez v. Wells Fargo, N.A.,

774 F.3d 1329, 1335 (11th Cir. 2014).

B. Discussion


     Defendant J&J offers no additional reasons to grant its motion

for judgment on the pleadings and relies on the arguments made in

support of its motion for reconsideration.            (See Mot. for Recons.,

at 7.)     The Court finds no substantive differences between the

legal issues      discussed    in    the   Court's   Order    denying    in    part

Defendant J&J's motion to dismiss (Sept. 23, 2019 Order, at 15-

18, 21) and those addressed in the present motion.                   As a result,

for the reasons set forth in the Court's September 23, 2019 Order

and herein. Defendant J&J is not entitled to judgment as a matter

of law.




                               IV. CONCLUSION


     For    the   foregoing     reasons.     Defendant       J&J's    motion   for

reconsideration     or,   in   the    alternative,    for     judgment    on   the

pleadings (Doc. 42) is DENIED.
    Case 1:18-cv-00210-JRH-BKE Document 53 Filed 05/11/20 Page 9 of 9



    ORDER ENTERED at Augusta, Georgia, this _               day of May,

2020.




                                 J.L         HALL,/CHIEF JUDGE
                                 united/states district court
                                            DISTRICT OF GEORGIA
